UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4573
RALPH ISREAL MORA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-99-183)

                      Submitted: March 13, 2001

                       Decided: April 17, 2001

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Bridgette B. Aguirre, Fuquay-Varina, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MORA
                              OPINION

PER CURIAM:

   A jury convicted Appellant Ralph Isreal Mora of one count of con-
spiracy to possess with intent to distribute and distribution of crack
cocaine, in violation of 21 U.S.C. § 846 (1994), and one count of aid-
ing and abetting the distribution and possession with intent to distrib-
ute crack cocaine, in violation of 21 U.S.C. § 841(a)(1) (1994) and 18
U.S.C. § 2 (1994). On appeal, Mora contends that the evidence was
insufficient to sustain the conspiracy conviction. Finding no revers-
ible error, we affirm.

   A jury’s verdict must be upheld on appeal if there is substantial
evidence in the record to support it. Glasser v. United States, 315 U.S.
60, 80 (1942). In determining whether the evidence in the record is
substantial, we view the evidence in the light most favorable to the
government, and inquire whether there is evidence that a reasonable
finder of fact could accept as adequate and sufficient to support a con-
clusion of a defendant’s guilt beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evalu-
ating the sufficiency of the evidence, we do not review the credibility
of the witnesses and we assume that the jury resolved all contradic-
tions in the testimony in favor of the government. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998).

   The elements of the conspiracy charge are: (1) an agreement
existed between two or more people to distribute drugs; (2) the defen-
dant knew of the conspiracy; and (3) the defendant knowingly and
voluntarily joined the conspiracy. Burgos, 94 F.3d at 857. A defen-
dant need not know the details of the conspiracy’s structure and orga-
nization or the identities of every conspirator. Id., 94 F.3d at 858. The
Government may prove that a conspiracy existed by circumstantial
evidence; it need not, and normally will not, be proven by direct evi-
dence. Id. at 857. Once the existence of a conspiracy is established,
only a slight link between a defendant and the conspiracy is needed
to support a conviction. United States v. Brooks, 957 F.2d 1138, 1147
(4th Cir. 1992). In sustaining a conspiracy conviction, "there need
only be a showing that the defendant knew of the conspiracy purpose
and some action indicating his participation." United States v. Col-
                       UNITED STATES v. MORA                        3
lazo, 732 F.2d 1200, 1205 (4th Cir. 1984). A jury may find knowl-
edgeable, voluntary participation from presence when presence is
such that it would be unreasonable for anyone other than a knowl-
edgeable participant to be present. United States v. Mosquera, 779
F.2d 628, 629-30 (11th Cir. 1986).

  Mora contends that the evidence was insufficient to show that there
was a conspiracy and that he voluntarily intended to join the conspir-
acy. After reviewing the evidence in the light most favorable to the
Government, we find that there was sufficient evidence to support the
conspiracy conviction.

  Accordingly, we affirm Mora’s convictions and sentences. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED